Order entered May 23, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00665-CV

                      IN RE ANDREW DAVID MALONE JR., Relator

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F86-95910-QN

                                             ORDER
                            Before Justices Moseley, Francis, and Fillmore

       Based on the Court’s opinion of this date, we DISMISS in part and DENY in part

relator’s May 13, 2013 petition for writ of mandamus. We ORDER that relator bear the costs of

this original proceeding.


                                                        /s/   ROBERT M. FILLMORE
                                                              JUSTICE